The evidence in this case discloses that parts of a disassembled still were found in the neighborhood of this defendant's place of residence, and that said parts were scattered along a path that led from defendant's home to a spring, some distance away. There was no evidence showing or tending to show any connection whatever of this appellant with the possession of these contraband articles, if contraband they were, and, in the absence of some testimony to connect the defendant with the unlawful possession, a conviction against him for such possession would be erroneous and cannot be permitted to stand. Under the whole evidence in this case, the accused was entitled to the general affirmative charge. This charge was requested and refused. Its refusal was error.
Reversed and remanded.